Citation Nr: 0943114	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  09-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability resulting from a VA-performed 
colonoscopy in 2002, and VA surgical procedures, consisting 
of a colectomy and ileostomy, performed in April and June 
2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1969.  Service personnel records in the claims folder 
verify his status as a combat veteran, specifically his 
receipt of the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In July 2009, the Veteran and his wife provided testimony at 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on this matter is warranted.

The Veteran asserts that he currently suffers from additional 
disabilities as a result of VA treatment in 2002 and 2007.  
His contentions in this case are two-fold.  First, he 
contends that he incurred an additional disability as a 
result of surgical procedures performed at the VA Medical 
Center (VAMC) in White River Junction, Vermont in April and 
June 2007.  During his July 2009 hearing, the Veteran 
testified that he currently had painful scars, abdominal pain 
and swelling, and incontinence as residuals of his VA 
surgical procedures in 2007 and subsequent follow-up 
treatment. 

In addition, the Veteran also contends that his April and 
June 2007 VA colectomy and ileostomy takedown procedures were 
necessary to treat a blood clot that formed during an 
improperly performed colonoscopy by a VA treatment provider 
in 2002.  

VA treatment records establish that the Veteran reported to 
the VAMC emergency room in Manchester, New Hampshire on April 
8, 2007, complaining of liquid stools with blood, abdominal 
pain, and nausea.  An abdominal CT showed inflammation of the 
left lower quadrant and questionable increased thickening of 
the colon wall.  Gastroenteritis and possible food poisoning 
were diagnosed, and transfer to the White River Junction VAMC 
was recommended.  However, the Veteran decided to leave the 
hospital against medical advice and was discharged.

Several days later, on April 12, 2007, the Veteran underwent 
a subtotal colectomy for ischemic colitis at the White River 
Junction VAMC.  A biopsy showed ischemic necrosis throughout 
the colon.  The surgery was performed with no complications 
and the Veteran recovered well in the hospital until April 
19, 2007, when he was discharged.  During a follow-up 
appointment on April 24, 2007, he reported doing very well, 
denied experiencing any pain, and was noted to be very happy.   
His doctor planned to reverse the ileostomy in approximately 
two to three months.  

On June 11, 2007, the Veteran underwent an ileostomy takedown 
with ileonal anastomosis.  Due to dense adhesions from his 
prior surgery, it was noted to be difficult to enter the 
abdomen, but overall the procedure was successful.  The day 
after his surgery, it was noted that a binder was placed for 
patient comfort.  An addendum record indicated that the 
Veteran became very anxious regarding the binder and how it 
should be removed.  After attempted to unsuccessfully 
redirect the Veteran, the VA nurse scheduled a lorazepam IV 
push.  A June 13, 2007, VA treatment record showed that his 
incision was intact without erythema, but some serosangenous 
drainage.  While recovering in the hospital, the Veteran 
developed a fever and an elevated white blood count 
attributed to atelectasis.  He also experienced wound 
drainage following surgery with two stitch granulomas.  
However, treatment with silver nitrate cauterization led to 
daily improvement and he was later discharged on July 2, 
2007.  

The Veteran has continually asserted in written statements 
and his hearing testimony that the actions of an unidentified 
VA treatment provider with a belly bind caused his stitches 
to be ripped shortly after his second surgical procedure in 
June 2007.  He asserts that the actions of that VA staff 
member caused massive bleeding, scar tissue, and months of 
recuperating.

VA treatment records dated in July 2007 revealed that the 
Veteran was treated for copious drainage from his surgical 
wound and was diagnosed with a wound infection shortly after 
discharge.  In August 2007, the Veteran's infection had 
resolved and while he complained of loose stools and rectal 
burning, his abdominal pain was noted to be improving.  
During a follow-up appointment on August 10, 2007, he was 
noted to be developing normal chronic postoperative pain.  

Additional VA treatment records dated in November 2007 showed 
complaints of abdominal protuberance, mild tenderness over 
the midline scar, and a chronic change in stools.  A March 
2008 VA treatment record reflected continued complaints of 
abdominal pain.  The examiner detailed that the Veteran was 
eating, putting on weight, and moving his bowels.  His 
abdomen was noted to be soft, nontender, nondistended, and 
have well healed wounds.

In a June 2008 statement, the Veteran indicated that he 
underwent treatment with physicians from the Catholic Medical 
Center in July and August 2007.  During his July 2009 
videoconference hearing he clarified that this treatment took 
place at the VAMC and these medical records are currently 
associated with the claims folder.  The Veteran also 
testified in July 2009 that he was currently receiving 
treatment from a private physician.  He stated that his 
doctor had determined his April and June 2007 surgeries were 
necessary to treat a blood clot incurred during a VA 
colonoscopy several years prior.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009).  As the private records referenced by the 
Veteran in his July 2009 hearing testimony are not associated 
with the claims folder, upon remand efforts to obtain these 
records should be made. 

The Veteran also testified that he was currently undergoing 
treatment at the Manchester VAMC for his claimed disability.  
The claims folders only contain VA treatment records dated 
through November 2007 with a few isolated treatment notes 
dated in March 2008.  In addition, while VA treatment records 
clearly indicate that a colonoscopy performed in 2002 was 
negative, records of that procedure are not associated with 
the claims folders.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO 
should obtain and associate with the claims file all 
outstanding VA records, including records from the Veteran's 
2002 VA colonoscopy and records dated from November 2007 to 
the present.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2009).  The Veteran currently complains 
of painful scars, abdominal pain and swelling, and 
incontinence.  Similar symptoms were also reported at the 
VAMC in November 2007 and March 2008.  

Based on the foregoing evidence, an examination is therefore 
needed to determine whether the Veteran incurred an 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment in 2002 (colonoscopy) or 2007 (April and June 2007 
surgical procedures) or as the result of an event that was 
not foreseeable during either of those treatments.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
additional disabilities.  Of particular 
interest are any outstanding VA records 
of evaluation and/or treatment of the 
Veteran's claimed additional 
disabilities, for the period from 
November 2007 to the present, from 
Manchester VAMC and from February 2008 to 
the present, from White River Junction 
VAMC.  Records of the Veteran's 2002 VA 
colonoscopy should also be procured.  
Also of particular interest are any 
private treatment records from M. F., M. 
D. of Derryfield Medical Group for the 
period from January 2002 to the present. 

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, the AMC/RO should 
schedule the Veteran for an appropriate 
VA examination, preferably with a 
physician with a specialty in 
gastroenterology, to determine whether he 
has incurred any additional disability as 
a result of a 2002 VA colonoscopy and/or 
VA surgical procedures performed at the 
White River Junction VAMC in April and 
June 2007.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

The physician should indicate whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
incurred any additional disability as a 
result of VA surgical procedures (total 
colectomy and ileostomy takedown) 
performed at the White River Junction 
VAMC in April and June 2007.  If so, the 
physician should determine whether the 
proximate cause of the additional 
disability was (1) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical or surgical 
treatment, or examination; OR (2) an 
event not reasonably foreseeable.

The physician should also determine 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's total colectomy and 
ileostomy takedown were performed to 
treat an additional disability, to 
include a blood clot, that resulted from 
the Veteran's 2002 VA colonoscopy.  If 
so, the physician should determine 
whether the proximate cause of any 
additional disability incurred as a 
result of the 2002 VA colonoscopy was (1) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination; OR 
(2) an event not reasonably foreseeable.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations-specifically to include 
consideration of all of the evidence of 
record since the January 2009 statement 
of the case.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


